                           Case 3:16-cv-00436-RCJ-WGC Document 115
                                                               114 Filed 06/01/20
                                                                         05/27/20 Page 1 of 3
                                                                                            4




                            HOLLY S. PARKER (SBN 10181)
                      1
                            RYAN LEARY (SBN 11630)
                      2     LAXALT & NOMURA, LTD.
                            9790 Gateway Drive, Suite 200
                      3     Reno, Nevada 89521
                            T: (775) 322-1170
                      4
                            Attorneys for Defendant
                      5     HIGHLAND RANCH HOMEOWNERS ASSOCIATION

                      6                                 UNITED STATES DISTRICT COURT
                      7
                                                                 DISTRICT OF NEVADA
                      8
                            THE BANK OF NEW YORK MELLON FKA
                      9     THE BANK OF NEW YORK AS TRUSTEE
                            FOR THE CERTIFICATEHOLDERS CWALT,                   Case No.: 3:16-cv-00436-RCJ-WGC
                      10
                            INC. ALTERNATIVE LOAN TRUST 2005-
                      11    3CB MORTGAGE PASS-THROUGH
                            CERTIFICATES, SERIES 2005-3CB,                      ORDER TO CONTINUE JULY 6, 2020
                      12                                                        CALENDAR CALL AND JULY 20,
                                                   Plaintiff,                   2020 TRIAL DATE
                      13                   vs.
                      14
                            HIGHLAND RANCH HOMEOWNERS
                      15    ASSOCIATION; KERN & ASSOCIATES,
                            LTD; TBR 1, LLC; AIRMOTIVE
                      16    INVESTMENTS LLC; DOE INDIVIDUALS I-
                      17    X inclusive, and ROE CORPORATIONS I-X,
                            inclusive,
                      18
                                                   Defendants.
                      19

                      20

                      21           The Bank of New York Mellon fka The Bank of New York as Trustee for the

                      22    Certificateholders CWALT, Inc., Alternative Loan Trust 2005-3CB Mortgage Pass-Through

                      23    Certificates, Series 2005-3CB, Highland Ranch Homeowners Association (“Highland Ranch”),

                      24    and Airmotive Investments, LLC, by and through their undersigned counsel, hereby stipulate and

                      25    agree to continue the current trial date of July 20, 2020 and corresponding calendar call (set for

                      26    July 6, 2020), until the earliest available date the Court has beginning on September 20, 2020.

                      27    ///

                      28    ///

LAXALT & NOMURA.
ATTORNEYS AT LAW
9790 GATEWAY DRIVE,
SUITE 200
RENO, NEVADA 89521                                                          1
                           Case 3:16-cv-00436-RCJ-WGC Document 115
                                                               114 Filed 06/01/20
                                                                         05/27/20 Page 2 of 3
                                                                                            4




                      1            The parties have completed discovery and now request this continuance based upon the
                      2     multiple competing deadlines the undersigned have set in their other cases, 1 as well as in light of
                      3     the parties’ competing motions for summary judgment (ECF Nos. 86, 87) now pending before
                      4     the Court, a decision on which stands to substantially narrow the issues for trial, if not do away
                      5     with the need for trial altogether. The parties further submit that due to restrictions imposed
                      6     upon them and their counsel as a result of the COVID-19 pandemic, including restrictions related
                      7     to child care, travel, client access, and office access, the parties and their counsel’s ability to
                      8     prepare for trial is inhibited. Accordingly, the parties submit that a brief continuance of the trial
                      9     date and corresponding calendar call by two to three months will better allow them and their
                      10    counsel to prepare for trial, while simultaneously saving the parties and Court substantial time by
                      11    allowing them to focus solely on those issues, if any, that might remain following a decision on
                      12    the pending motions for summary judgment.
                      13    ///
                      14    ///
                      15    ///
                      16    ///
                      17    ///
                      18    ///
                      19    ///
                      20    ///
                      21    ///
                      22    ///
                      23    ///
                      24    ///
                      25    ///
                      26

                      27    1       These deadlines include a trial that Highland Ranch’ counsel is preparing for in the
                            Second Judicial District Court for the State of Nevada, that is set to commence on July 7, 2020
                      28    and which will at a minimum, interfere with preparation for, if not overlap with, the trial of this
                            matter.
LAXALT & NOMURA.
ATTORNEYS AT LAW
9790 GATEWAY DRIVE,
SUITE 200
RENO, NEVADA 89521                                                           2
                           Case 3:16-cv-00436-RCJ-WGC Document 115
                                                               114 Filed 06/01/20
                                                                         05/27/20 Page 3 of 3
                                                                                            4




                      1            This is the parties' first request for a continuance of the trial date and calendar call date
                      2     and is not intended to cause any delay or prejudice to any party.
                      3

                      4

                      5

                      6

                      7

                      8

                      9

                      10

                      11

                      12

                      13

                      14

                      15

                      16     ORDER
                      17
                             IT IS HEREBY ORDERED that the Stipulation and Order to Continue July 6, 2020
                      18
                             Calendar Call and July 20, 2020 Trial Date (ECF No. 114) is GRANTED.

                      19     IT IS FURTHER ORDERED that the Calendar Call currently set for July 6, 2020 is
                             VACATED and RESCHEDULED to 10:00 A.M., Tuesday, September 8, 2020, in Reno
                      20     Courtroom 3, before Judge Robert C. Jones.

                      21     IT IS FURTHER ORDERED that the Jury Trial currently set for July 20, 2020 is
                             VACATED and RESCHEDULED to 8:30 A.M., Monday, September 21, 2020, in Reno
                      22     Courtroom 3, before Judge Robert C. Jones.

                      23

                      24           IT IS SO ORDERED:
                                                                  _________________________________________
                      25
                                                                  UNITED STATES DISTRICT COURT JUDGE
                      26

                      27                                          DATED: June 1, 2020.
                      28


LAXALT & NOMURA.
ATTORNEYS AT LAW
9790 GATEWAY DRIVE,
SUITE 200
RENO, NEVADA 89521                                                           3
